Title: To George Washington from Pierre-Auguste Adet, 1 January 1796
From: Adet, Pierre-Auguste
To: Washington, George


          
            Mr President
            [1 Jan. 1796]
          
          I come to acquit myself of a duty very dear to my heart, I come to deposit in your hands and in the midst of a people justly

renowned for their courage and their love of liberty, the symbol of the triumphs and of the enfranchisement of my nation.
          When she broke her chains, when she proclaimed the imprescriptible rights of man, when in a terrible war she sealed with her blood the covenant she had made with liberty, her own happiness was not alone the object of her glorious efforts; her views extended also to all free people. She saw their interests blended with her own, and doubly rejoiced in her victories, which in assuring to her the enjoyment of her Rights, became to them new guarantees of their independence.
          These sentiments which animated the French nation from the dawn of their Revolution, have acquired new strength since the foundation of the Republic. France, at that time, by the form of its Government, assimilated to, or rather identified with, free people, saw in them only friends and brothers. Long accustomed to regard the american people as her most faithful allies, she has saught to draw closer the ties already formed in the fields of America under the auspices of victory, over the ruins of tyranny.
          The National Convention, the organ of the will of the French nation, have more than once expressed their sentiments to the American people; but above all these burst forth on that August day when the minister of the United States presented to the National Representation, the Colours of his Country. Desiring never to lose recollections as dear to Frenchmen as they must be to Americans, the Convention ordered that these colours should be placed in the Hall of their sittings. They had experienced sensations too agreeable not to cause them to be partaken of by their allies, and decreed that to them the national colours should be presented.
          Mr President
          I do not doubt their expectation will be fulfilled; and I am convinced that every citizen will receive, with a pleasing emotion, this flag, elsewhere the terror of the enemies of liberty, here the certain pledge of faithful friendship; especially when they recollect that it guides to combat men who have shared their toils, and who were prepared for liberty by aiding them to acquire their own.
          
            (signed) P. A. Adet
          
         